Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000065
                                                         24-JAN-2014
                                                         07:59 AM
                           SCWC-13-0000065

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   LONNELL REGINALD WIDEMAN, Petitioner/Petitioner-Appellant,

                                 vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.
                        (CAAP-13-0000065)

-----------------------------------------------------------------

   LONNELL REGINALD WIDEMAN, Petitioner/Petitioner-Appellant,

                                 vs.

   HAWAI#I PAROLING AUTHORITY, Respondent/Respondent-Appellee.
                        (CAAP-13-0000111)


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (S.P.P. NO. 12-1-0045 (CR. NO. 85-1261))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
        (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     Circuit Judge Crandall, in place of Acoba, J., recused,
   and Circuit Judge Trader, in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant’s application for writ

of certiorari filed on December 10, 2013, is hereby rejected.

          DATED:    Honolulu, Hawai#i, January 24, 2014.

Lonnell R. Wideman,
petitioner pro se                /s/ Mark E. Recktenwald

Richard W. Stacey                /s/ Paula A. Nakayama
for respondent
                                 /s/ Sabrina S. McKenna

                                 /s/ Virginia L. Crandall

                                 /s/ Rom A. Trader